ORDER
This Court ordered a limited remand so the district court could state on the record whether the sentence remains appropriate now that United States v. Booker, 543 U.S. 220,125 S.Ct. 738, 160 L.Ed.2d 621 (2005), has limited the Federal Sentencing Guidelines to advisory status. See United States v. Paladino, 401 F.3d 471 (7th Cir.2005). The district court determined that it would impose the same sentence upon Grap, now knowing that the Guidelines’ are merely advisory. We invited the parties to file memoranda addressing the appropriate disposition of the appeal in light of the district court’s determination, but only the government did so.
Sentences properly calculated under the sentencing guidelines are presumptively reasonable. United States v, Mykytiuk, 415 F.3d 606, 608 (7th Cir.2005). Grap’s failure to file a response leaves that presumption unrebutted. His sentence does not appear to be unreasonable and is therefore AFFIRMED.